Hannon, Judge, dissenting.
Except for the interpretation of the stipulation, I agree with the majority’s conclusions on the points which are discussed. I dissent upon the basis of two points.
The “Stipulation and Covenants to Compromise Controversies Involving Beneficiaries of the Estate of Roy Marsh” of October 27,1987, is quoted significantly in the first part of the majority opinion. In that agreement, it is stated that the conveyance to Blue Valley
shall be in full and complete satisfaction of the full distributive share of Blue Valley in the Estate of the Decedent, and of all claims or causes of action that Blue Valley may have or claim to have against the Estate and its *661Personal Representative . . . and Blue Valley covenants that it shall make no further claim to any of the assets of the Decedent nor against the Estate____
In my opinion, the release is very broad and all-inclusive. If Blue Valley had any claim against the estate for rents at the time of that agreement, I think it released that claim as a result of the settlement.
The estate received rents after the settlement, and of course the release would not settle that claim. When the estate took or kept rents and profits from real estate it was not entitled to take, it converted those rents and profits.
Neb. Rev. Stat. § 30-2485(b) (Reissue 1989) provides as follows:
All claims, other than for administration expenses, against a decedent’s estate which arise at or after the death of the decedent, including claims of the state and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, are barred against the estate, the personal representative, and the heirs and devisees of the decedent, unless presented as follows:
(1) a claim based on a contract with the personal representative, within four months after performance by the personal representative is due;
(2) any other claim, within four months after it arises.
The statute, like Blue Valley’s covenant, is very broad. The evidence shows that the real estate was distributed to Blue Valley on October 30, 1989. At least by the date the real estate was distributed, if not before, Blue Valley’s claim against the estate for the wrongful taking of the rents arose. It was not presented within 4 months from the date it arose, and it was therefore barred under § 30-2485(b).
For these reasons, I am of the opinion that the judgment of the district court should be affirmed.